McCLELLAN, J.
A bill of lading does not pass by delivery, and the possession of it by one other than the consignee, without endorsement, will not authorize or justify the carrier in delivering the consignment to such person, Hutcheson on Carriers § 344; 2 Am. & Eng. Encyc. of Law, 241
The obligation to deliver only to the party having title to the bill of lading is imposed by law on the carrier, and is absolute. Any custom of a particular carrier, or %of carriers generally at a particular place, to make deliveries to persons merely in possesion of the bill of lading is a bad custom, and cannot be adduced in evidence to exempt such carrier or carriers from liability for deliveries to wrong persons.
Trover is the proper action where there has been a delivery of property by a common carrier to a person not entitled to it, by mistake : such wrongful delivery is a conversion.—Bullard v. Young, 3 Stew. 46; Ala. & Term. River R. R. Co. v. Kidd, 35 Ala. 209.
The evidence in this case is without conflict to the effect that the defendant company, having in its possession, as a common carrier, goods consigned to Chandler Brothers, delivered them to one Posey, who happened to have the bill of lading therefor in his possession, without endorsment by the consignees, and that the defendant, upon demand made, failed and refused to deliver said goods, or to pay the value of the same to the plaintiff, to *545whom they belonged. This evidence if believed by the jury, entitled the plaintiff to a verdict; and the court properly gave the affirmative charge with hypothesis in his favor.
And its judgment is
Affirmed.